DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 16 May 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 14, 16, and 19-20 have been amended.
Claims 2-10, 12-13, 15, and 17-18 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 112(a) rejection of claims 1-20, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the previous 35 USC 112(b) rejection of claims 14 and 16-19, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues that the claims are eligible because “The claims are not directed towards an abstract idea of mental processes… Claim 1 recites ‘a service provider to provide a service to a service requestor in an operating environment’… ‘a plurality of service provider with each service provider providing transport service…’ Claim 1 further recites ‘for each service provider of the plurality of service providers, receiving a vehicle dataset… describing an operational state… determining an efficiency score for the determined route based on the vehicle data set’ where the efficiency score quantifies ‘a fuel efficiency of the vehicle along the route’ and ‘selecting a service provider… based on the efficiency score’… The Examiner asserts that determining efficiency scores for service providers in an operating environment is an abstract idea performable by the human mind.  Office Action p. 3, 5.  However, these limitations, alone or in combination, are not mental processes as discussed below” (Remarks pg. 12).  Examiner disagrees. First, it is the limitations of determining a route…, determining an efficiency score…, and selecting a service provider… that are the mental processes recited in the limitations. Claim 1 does not explicitly claim who or what is performing the steps of determining a route, determining an efficiency score, and selecting a service provider, and other than claims 11 and 20 reciting the non-transitory computer readable storage medium, processor, memories, nothing in the claim elements preclude the steps from practically being performed in the mind, or in the mind with the assistance of pen and paper.  For example, but for the generic / general purpose computer language, determining in the context of this claim encompasses the user manually evaluating the locations to judge the route, and evaluating the route and obtained vehicle data to judge an efficiency score; and selecting in the context of this claim encompasses the user manually evaluating efficiency score to judging a service provider. Note that claim 1 does not explicitly claim who or what is performing the steps of determining a route, determining an efficiency score, and selecting a service provider, and under broadest reasonable interpretation these steps could be performed by a person. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   Second, the other argued limitations including “a plurality of service providers with each service provider providing transport service…” and “for each service provider of the plurality of service providers, receiving a vehicle dataset… describing an operational state” are additional elements evaluated in Step 2A Prong Two and Step 2B, and are not identified as mental processes. Since the claims do recite mental processes in Step 2A Prong One, this argument is not persuasive.
Applicant argues the claims are eligible because “While a human mind may be capable of determining an efficiency score for a transportation vehicle along a route, the same calculation is not practically performable by a human mind for a plurality of transportation vehicles in an operating environment contemplated by the Specification.  That is, for a human to sift OBD data for a multitude of cars, parse that data into something processable by a human mind to determine an efficiency score, and then calculating an efficiency score for a particular route for each of the multitude of cars is wholly impractical for the human mind.  This is especially true in the context of the claimed operating environment.  That is, to have a human calculate efficiency scores in a manner that is reasonable for inclusion in a transport service environment is completely impractical.  Service requestors would necessarily wait for the scores to be calculated for the multitude of cars before the provider would be assigned.  Therefore, for at least these reasons, the claims cannot be directed to the judicial exception category of mental processes because calculating fuel efficiencies for a plurality of cars along a route and assigning a route to the most efficient car cannot be practically performed in the human mind” (Remarks pg. 13).  Examiner disagrees. The step of “determining an efficiency score for the determined route based on the vehicle dataset, the efficiency score quantifying a fuel efficiency of the vehicle along the route which indicates how efficiently the transportation vehicle used by the service provider can travers the route given the current location and the operational state, and wherein a higher fuel efficiency of the vehicle along the route corresponds to a higher efficiency score” is claimed at such a high level lacking particular scope, magnitude of data, or a specific formula that would preclude this from being performed mentally by a person with pen and paper (i.e. a person can determine in their mind an arbitrary route score for a fuel efficient car that is operating nearby vs. a combustion engine truck that is operating farther away).  The claims only require a plurality of service providers (i.e. at least two) and do not require steps associated with sifting and parsing as argued by the Applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Next, regarding the Applicant’s argument that it is impractical for a human to perform this because of the time it would take to wait for the score, (1) no explicit formula is provided in the claim or specification to support this complexity as being impractical for a human, and (2) claiming an improved speed or efficiency that is inherent with applying the abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept, per MPEP 2106.05(f) citing Intellectual Ventures I LLC v. Capital One Bank (USA) (2015).  This argument is not persuasive.
Applicant argues that the claims are eligible because “The claims are not directed towards an abstract idea of organizing human activity” and “As the Examiner has not provided a robust explanation of their rejection, Applicant is at a loss for how the recited subject matter is directed towards methods of organizing human activity in a manner akin to the exemplars provided by the Patent Office.  That is, claimed subject matter is not even remotely similar to any of the examples of the enumerates sub-groupings set forth on at 5-6 of the October 2019 Update… Here, the claims deal with methods of determining fuel efficiency of a vehicle along a proposed route, and Therefore, for at least these reasons, the claims cannot be directed to the judicial exception category of organizing human activity because determining efficiency scores and assigning routes based on those scores is not a method of organizing human activity akin to those methods prescribed by the Office and found in common law” (Remarks pg. 14-15).  Examiner disagrees.  The limitations of determining a route…, determining an efficiency score…, and selecting a service provider… are methods of organizing human activities; representing the sub-groupings of business relations, managing personal behavior or relationships or interactions between people, and following rules or instructions. For instance, the claims are similar to a fleet manager identifying possible service providers and routes to fulfill a service request, scoring each service provider route combination based on efficiency, and selecting a service provider based on the score. Claim 1 does not explicitly claim who or what is performing the steps of determining a route, determining an efficiency score, and other than reciting generic computer components in claims 11 and 20, such as the non-transitory computer readable storage medium, processor, memories, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. business relations: selecting a service provider; managing personal behavior or relationships or interactions between people: determining a route, determining an efficiency score, selecting a service provider; and following rules or instructions: determining a route, determining an efficiency score, selecting a service provider) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. Note that the Applicant’s argued claim focus of “determining efficiency scores and assigning routes based on those scores” is a certain method of organizing human activity because this satisfies the subgroupings of managing personal behavior and following rules and instructions.  This argument is not persuasive.
Applicant argues that the claims are eligible because “The claims are integrated into a practical application.  Even if the claims were to recite an abstract idea (which the Applicant does not concede), it would still include additional elements that integrate any such abstract idea into a practical application of selecting a provider of transport service based on vehicle efficiency.  For instance, among other things, claim 1 recites ‘receiving… a service request for a transport service… including a starting location and an ending location, receiving a vehicle dataset… of the transportation vehicle… describing an operational state of the transportation vehicle’, ‘determining a route,’ and ‘determining an efficiency score for the determined route based on the vehicle dataset, the efficiency score quantifying a fuel efficiency of the vehicle along the route which indicates how efficiently the transportation vehicle used by the service provider can traverse the route given the current location and the operational state’, and ‘selecting a service provider of the plurality of service providers to provide transport service to the service requestor based on the efficiency score.’  These additional elements are notable because, for example, a system could make select a transportation vehicle without determining a fuel efficiency for a vehicle along a route and selecting a transport service provider based on that fuel efficiency.  However, claims 1, 8 and 9 has placed these meaningful limitations on the claim such that they are no longer so broad as the purported abstract idea” (Remarks pg. 15-16).  Examiner disagrees. First, note that the limitations of determining a route,’ and ‘determining an efficiency score for the determined route based on the vehicle dataset, the efficiency score quantifying a fuel efficiency of the vehicle along the route which indicates how efficiently the transportation vehicle used by the service provider can traverse the route given the current location and the operational state’, and ‘selecting a service provider of the plurality of service providers to provide transport service to the service requestor based on the efficiency score’ are identified as part of the judicial exception in Step 2A Prong One, and not identified as additional elements, because these are organizing human activities and mental processes.  Second, the additional elements of ‘receiving… a service request for a transport service… including a starting location and an ending location, receiving a vehicle dataset… of the transportation vehicle… describing an operational state of the transportation vehicle’ each represent extra-solution data gathering steps claimed at a high level of detail, which at best only use general computer components gathering data for subsequent determining / selecting, which is not a practical application.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (on-board diagnostic communication port); and adding high-level extra-solution and/or post-solution activities. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 27 July 2020 and 7 June 2021 have been acknowledged by the Office.

Claim Objections
Claim 6, 16 are objected to because of the following informalities.  Appropriate correction is required.
Claim 6:
Claim 6 includes the limitation “the transaction cost an amount paid by the service request for the transport service” which appears to be missing the word ‘includes’ between ‘cost’ and ‘an’.  The Office recommends adding this omission for clarity.
Claim 16:
Claim 16 includes the limitation “the transaction cost an amount paid by the service request for the transport service” which appears to be missing the word ‘includes’ between ‘cost’ and ‘an’.  The Office recommends adding this omission for clarity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-10 recite a method; claims 11-19 recite a non-transitory computer-readable storage medium; and claim 20 recites a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1-20 recite an abstract idea. Independent claims 1, 11 and 20 recite determining a route from the service provider's current location to the ending location via the starting location, 
determining an efficiency score for the determined route based on the vehicle dataset, the efficiency score quantifying a fuel efficiency of the vehicle along the route which indicates how efficiently the transportation vehicle used by the service provider can traverse the route given the current location and the operational state, and wherein a higher fuel efficiency of the vehicle along the route corresponds to a higher efficiency score; and selecting a service provider of the plurality of service providers to provide transport service to the service requestor, the selected service provider having the route with the highest determined efficiency score. The claims as a whole recite methods of organizing human activities / mental processes.
First, the limitations of determining a route…, determining an efficiency score…, and selecting a service provider… are methods of organizing human activities.  For instance, the claims are similar to a fleet manager identifying possible service providers and routes to fulfill a service request, scoring each service provider route combination based on efficiency, and selecting a service provider based on the score. Claim 1 does not explicitly claim who or what is performing the steps of determining a route, determining an efficiency score, and other than reciting generic computer components in claims 11 and 20, such as the non-transitory computer readable storage medium, processor, memories, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. business relations: selecting a service provider; managing personal behavior or relationships or interactions between people: determining a route, determining an efficiency score, selecting a service provider; and following rules or instructions: determining a route, determining an efficiency score, selecting a service provider) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of determining a route…, determining an efficiency score…, and selecting a service provider… as drafted are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. Claim 1 does not explicitly claim who or what is performing the steps of determining a route, determining an efficiency score, and selecting a service provider, and other than claims 11 and 20 reciting the non-transitory computer readable storage medium, processor, memories, nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, but for the generic / general purpose computer language, determining in the context of this claim encompasses the user manually evaluating the locations to judge the route, and evaluating the route and vehicle data to judge an efficiency score; and selecting in the context of this claim encompasses the user manually evaluating efficiency score to judging a service provider. Note that claim 1 does not explicitly claim who or what is performing the steps of determining a route, determining an efficiency score, and selecting a service provider, and under broadest reasonable interpretation these steps could be performed by a person. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 11: non-transitory computer readable storage medium, processor; claim 20: processors, memories) does not take the claims out of methods of organizing human activity grouping / mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 11 and 20 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  Note that claim 1 does not explicitly claim who or what is performing the method steps of determining a route, determining an efficiency score, and selecting a service provider, and under broadest reasonable interpretation these steps could be performed by a person. The claimed computer components (i.e. non-transitory computer readable storage medium, processor, memory) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  
Next, the additional element of receiving and its steps of receiving, from a service requestor in an operating environment, a service request for a transport service, the service request including a starting location and an ending location are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (e.g. obtaining a service request).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its steps of receiving a vehicle dataset obtained from an on-board diagnostic communication port of the transportation vehicle used by the service provider, the vehicle dataset describing an operational state of the transportation vehicle are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the on-board diagnostic communication port (general computer component) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (e.g. obtaining vehicle data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the limitation of the operating environment including a plurality of service providers with each service provider providing transport service using one of a plurality of a transportation vehicles at a respective current location is recited at a high level of generality (i.e. as a general means of transporting / fulfilling the selection), and amounts to physically relocating an item / person which is a post-solution activity, and not a particular transformation / reduction to a different state, thus is not indicative of integration into a practical application.  See MPEP 2106.04(d), 2106.05(g), and 2106.05(c). Also note that performing the transportation is not claimed as an active step, further demonstrating its post-solution contribution to the claims. Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of transportation vehicles in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. vehicle transport), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h). Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (on-board diagnostic communication port); and adding high-level extra-solution and/or post-solution activities (data gathering, providing transport). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable storage medium, processor, memory (claims 11, 20) to perform determining a route, determining an efficiency score, and selecting a service provider amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving a service request are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. processor) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving a vehicle dataset are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. on-board diagnostic communication port) in these steps merely represents using a general computer component as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See Applicant’s specification ¶[0004], ¶[0034], ¶[0037] describing use of an on-board diagnostic communication port of a transportation vehicle in the receiving at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a) because it can be achieved using known “industry standard communication port” implementing ISO standard. Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of service providers providing transport service is recited at a high level of generality (i.e. as a general means of transporting / fulfilling selection), and at best amounts to physically relocating an item which is an extra/post-solution activity, and claiming transport vehicles amounts to generally linking the judicial exception to a particular technological environment / field of use (e.g. vehicle delivery). The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity and general linking use of the judicial exception to a field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g), MPEP 2106.05(h). Also note that providing transport service is not a transformation that would represent a particular transformation that is significantly more, since the nature of the transformation doesn’t involve the use of chemical substances or physical acts, doesn’t apply to a particular article, doesn’t result in a different function or use, is an extra-solution / post-solution activity to the assignment, and changing the location of an item does not satisfy a particular transformation that is significantly more. See MPEP 2106.05(c). Furthermore, see the Applicant’s specification background ¶[0002-3] describing the additional element of service providers providing vehicle transportation as a service at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers and general computer components,  generally ‘applied’ to a field of use (vehicle transportation), and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to decide which service provider / route to select), that is tangentially associated with a technology element (e.g. computers, transportation vehicle), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a vehicle itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 11, and 20, and further considering the addition of dependent claims 2-10, and 12-19. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2, 12: The limitation wherein: the vehicle dataset is accessed from the transportation vehicle by a service provider client operated by the service provider in the transportation vehicle represents an additional element that is not indicative of a practical application or significantly more. The step of accessing is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application or significantly more. The use of the computer elements (i.e. service provider client, transportation vehicle) in these steps merely represents using a general computer components as a tool, and are not indicative of an inventive concept.  See MPEP 2106.05(f). The accessing step here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), storing and retrieving information in memory (Versata; OIP Techs). See Applicant’s specification ¶[0044], ¶[0054] describing the service provider device communicating with vehicle datasets in the vehicle such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 3, 13: The limitation wherein: the service provider client device accesses the vehicle dataset by connecting to an interface device connected to the on-board diagnostic communication port of the transportation vehicle represents an additional element that is not indicative of a practical application or significantly more. The step of accessing / connecting is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering and transmitting data, which are forms of insignificant extra-solution activity and not a practical application or significantly more. The use of the computer elements (i.e. service provider client, interface device, on-board diagnostic communication port) in these steps merely represents using generic computers / general computer components as a tool, and are not indicative of an inventive concept.  See MPEP 2106.05(f). The accessing / communicating step here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, utilizing an intermediary computer to forward information (Symantec), sending messages over a network (OIP Techs), storing and retrieving information in memory (Versata; OIP Techs). See Applicant’s specification ¶[0044], ¶[0054] describing the service provider device communicating with vehicle datasets with the interface at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 4, 14: The limitation transmitting an assignment to the service provider operating the transportation vehicle, the assignment including the route from the current location to the ending location via the starting location represents an additional element that is not indicative of a practical application or significantly more. The step of transmitting is recited at a high level of generality (i.e. as a general means of outputting data after the selecting), and amounts to mere transmitting / outputting data, which are forms of insignificant extra-solution activity and not a practical application or significantly more. The transmitting step here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 5, 15: The operational state limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 6, 16: The limitation for each service provider of the plurality of service providers: determining a transaction cost for the transport service based on the determined route, the transaction cost an amount paid by the service request for the transport service is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) / mental process (judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 7, 17: The determined efficiency score limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims and the claims above, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 8, 18: The determined transaction cost limitations merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims and the claims above, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 9, 19 The limitation of determining a correction based on the efficiency score and the vehicle dataset, the correction a change to the operational state of the transportation vehicle that improves the determined efficiency score is further directed to a method of organizing human activity (managing personal behavior, following rules or instructions) / mental process (evaluation, judgment) as described in the independent claim.  Next, the limitation of transmitting the correction to the service provider represents an additional element that is not indicative of a practical application or significantly more. The step of transmitting is recited at a high level of generality (i.e. as a general means of outputting data after the determining a correction), and amounts to mere transmitting / outputting data, which are forms of insignificant extra-solution activity and not a practical application or significantly more. The transmitting step here is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The limitation wherein the on-board diagnostic communication port is an OBDII port represents an additional element that is not indicative of a practical application or significantly more.  The OBDII port does is recited at a high level of generality and does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. vehicle communication). See Applicant’s specification ¶[0037] describing the OBD-II communication port for vehicle datasets at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 11, 20, and the dependent claims 2-10, 12-19 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0051174 A1 to Haque et al. in view of US patent application publication 2019/0197430 A1 to Arditi in view of US patent application publication 2013/0046526 A1 to Yucel et al.
Claim 1:
	Haque, as shown, teaches the following:
receiving, from a service requestor in an operating environment, a service request for a transport service, the service request including a starting location and an ending location (Haque ¶[0027], ¶[0051], ¶[0059] details receiving a service request for a transportation including a request location and destination), and 
the operating environment including a plurality of service providers with each service provider providing transport service using one of a plurality of a transportation vehicles at a respective current location (Haque ¶[0029], ¶[0052] details a fleet of service providers with vehicles and/or autonomous vehicles that provide transportation for the matched requests);
With respect to the following:
for each service provider of the plurality of service providers, 
receiving a vehicle dataset obtained from an on-board diagnostic communication port of the transportation vehicle used by the service provider, the vehicle dataset describing an operational state of the transportation vehicle;
Haque, as shown in ¶[0017], ¶[0030], ¶[0084] details receiving a vehicle dataset from the transportation vehicle used by the service provider describing an operational state of the vehicle, but does not explicitly state that the data is received from an on-board diagnostic communication port of the transportation vehicle used by the service provider.  However, Arditi teaches this remaining limitation receiving a vehicle dataset obtained from an on-board diagnostic communication port of the transportation vehicle used by the service provider (Arditi ¶[0031]).
It would have been obvious at the time of filing the invention to include receiving a vehicle dataset obtained from an on-board diagnostic communication port of the transportation vehicle used by the service provider as taught by Arditi with the teachings of Haque, with the motivation to “match the needs of ride requestors with ride providers who are willing to use their vehicles to provide the requested rides” (Arditi ¶[0001]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a vehicle dataset obtained from an on-board diagnostic communication port of the transportation vehicle used by the service provider as taught by Arditi in the system of Haque, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Haque (in view of Arditi) also teaches the following:
determining a route from the service provider's current location to the ending location via the starting location (Haque ¶[0052] details mapping the route from the provider location to the request location and the alternate locations, and the navigation of the route associated with the request),
With respect to the following: 
determining an efficiency score for the determined route based on the vehicle dataset, the efficiency score quantifying a fuel efficiency of the vehicle along the route which indicates how efficiently the transportation vehicle used by the service provider can traverse the route given the current location and the operational state, and wherein a higher fuel efficiency of the vehicle along the route corresponds to a higher efficiency score; and
Arditi (of Haque in view of Arditi), as shown in ¶[0025] details determining an efficiency score for the determined route and service provider vehicle that scores how good of a match the transportation vehicle used by the service provider can traverse the route given by the current location, pickup / drop-off locations, vehicle type and diagnostics of the vehicle including gas level, battery level, engine status and any suitable information (operational state), and a higher score for the vehicle corresponds to a higher rank; but does not explicitly state that the efficiency score quantifies a fuel efficiency of the vehicle along the route.  However, Yucel teaches this remaining limitation determining a composite efficiency score for each determined route / vehicle / driver pairing for transport which includes a fuel efficiency goodness score factor of the vehicle regarding fuel economy and data collected from the state of the vehicle (Yucel Fig 32, ¶[0008-10], ¶[0016], ¶[0028], ¶[0122]); and adjusting the fuel economy weight factor for the fuel efficiency goodness score factor, i.e. adjusting a higher weighted fuel efficiency of the vehicle along the route corresponds to a higher efficiency score (Yucel Fig 19, ¶[0070], ¶[0108-110]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining an efficiency score for the determined route based on the vehicle dataset, the efficiency score quantifying a fuel efficiency of the vehicle along the route which indicates how efficiently the transportation vehicle used by the service provider can traverse the route, and wherein a higher fuel efficiency of the vehicle along the route corresponds to a higher efficiency score as taught by Yucel with the teachings of Haque in view of Arditi, with the motivation of “selecting an optimum vehicle configuration based on models and observations of vehicles, drivers, and routes” (Yucel ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining an efficiency score for the determined route based on the vehicle dataset, the efficiency score quantifying a fuel efficiency of the vehicle along the route which indicates how efficiently the transportation vehicle used by the service provider can traverse the route, and wherein a higher fuel efficiency of the vehicle along the route corresponds to a higher efficiency score as taught by Yucel in the system of Haque in view of Arditi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Haque (in view of Arditi in view of Yucel, applying the efficiency score of Yucel) also teaches the following:
selecting a service provider of the plurality of service providers to provide transport service to the service requestor, the selected service provider having the route with the highest determined efficiency score (Haque ¶[0054], claim 1 details the provider selection module selecting a provider subset such as the provider that has the better matching score based on efficiency; in further support of obviousness see also/alternatively Yucel Fig 32, ¶[0122] which details selecting the driver / route / vehicle pairing that has the best overall efficiency score regarding drivability and fuel economy, and at the time of filing the invention one of ordinary skill in the art would make this modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
Claim 2:
	Haque in view of Arditi in view of Yucel, as shown above, teach the limitations of claim 1.  Arditi also teaches the following:
wherein: the vehicle dataset is accessed from the transportation vehicle by a service provider client operated by the service provider in the transportation vehicle (Arditi ¶[0031] details the provider’s device is connected to the vehicle using a communication interface or through the OBD port to receive vehicle speed / fuel / tire pressure data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the vehicle dataset is accessed from the transportation vehicle by a service provider client operated by the service provider in the transportation vehicle as taught by Arditi in the system of Haque (in view of Arditi in view of Yucel), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Haque in view of Arditi in view of Yucel, as shown above, teach the limitations of claim 2.  Arditi also teaches the following:
wherein: the service provider client device accesses the vehicle dataset by connecting to an interface device connected to the on-board diagnostic communication port of the transportation vehicle (Arditi ¶[0031] details the provider’s device is connected to the vehicle using a communication interface to receive vehicle speed / fuel / tire pressure data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the service provider client device accesses the vehicle dataset by connecting to an interface device connected to the on-board diagnostic communication port of the transportation vehicle as taught by Arditi in the system of Haque (in view of Arditi in view of Yucel), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
	Haque in view of Arditi in view of Yucel, as shown above, teach the limitations of claim 1.  Arditi also teaches the following:
transmitting an assignment to the service provider operating the transportation vehicle, the assignment including the route from the current location to the ending location via the starting location (Arditi ¶[0026] details sending the pickup, destination, route, and navigation instructions to the service provider to fulfill the ride request).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting an assignment to the service provider operating the transportation vehicle, the assignment including the route from the current location to the ending location via the starting location as taught by Arditi in the system of Haque (in view of Arditi in view of Yucel), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
	Haque in view of Arditi in view of Yucel, as shown above, teach the limitations of claim 1.  Arditi also teaches the following:
wherein the operational state of the transportation vehicle includes any of a fuel efficiency, a vehicle make, a vehicle model, a tire pressure, and an oil life (Arditi ¶[0025], ¶[0031] details obtaining vehicle type, the gas / fuel / battery level data, and tire pressure data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the operational state of the transportation vehicle includes any of a fuel efficiency, a vehicle make, a vehicle model, a tire pressure, and an oil life as taught by Arditi in the system of Haque (in view of Arditi in view of Yucel), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
	Haque in view of Arditi in view of Yucel, as shown above, teach the limitations of claim 1.  Arditi also teaches the following:
wherein the on-board diagnostic communication port is an OBDII port (Arditi ¶[0031] details the provider’s device is connected to the vehicle through the OBDII port to receive vehicle speed / fuel / tire pressure data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the on-board diagnostic communication port is an OBDII port as taught by Arditi in the system of Haque (in view of Arditi in view of Yucel), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
	Claim 11 recites substantially similar limitations as claim 1 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 12:
	Claim 12 recites substantially similar limitations as claim 2 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 2.
Claim 13:
	Claim 13 recites substantially similar limitations as claim 3 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 3.
Claim 14:
	Claim 14 recites substantially similar limitations as claim 4 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 15:
	Claim 15 recites substantially similar limitations as claim 5 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 1 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 1.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0051174 A1 to Haque et al. in view of US patent application publication 2019/0197430 A1 to Arditi in view of US patent application publication 2013/0046526 A1 to Yucel et al., as applied to claims 1 and 11 above, and further in view of US patent application publication 2009/0192851 A1 to Bishop.
Claim 6:
	Haque in view of Arditi in view of Yucel, as shown above, teach the limitations of claim 1.  Haque does not explicitly state, but Bishop teaches the following:
for each service provider of the plurality of service providers: determining a transaction cost for the transport service based on the determined route, the transaction cost an amount paid by the service request for the transport service (Bishop ¶[0009], ¶[0048-49], ¶[0066] details determining the route and estimated fares generated for the service providers, which becomes the agreed upon fare that is displayed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include for each service provider of the plurality of service providers: determining a transaction cost for the transport service based on the determined route, the transaction cost an amount paid by the service request for the transport service as taught by Bishop with the teachings of Haque in view of Arditi in view of Yucel, with the motivation to solve the problem of “dishonest taxi drivers who overcharge, take longer routes, tamper with their meters, and use other tactics to increase fares” (Bishop ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include for each service provider of the plurality of service providers: determining a transaction cost for the transport service based on the determined route, the transaction cost an amount paid by the service request for the transport service as taught by Bishop in the system of Haque in view of Arditi in view of Yucel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
	Haque in view of Arditi in view of Yucel in view of Bishop, as shown above, teach the limitations of claim 6.  Yucel (applying the transaction cost of Bishop, as shown above) also teaches the following:
wherein the determined efficiency score is based on the transaction cost (Yucel ¶[0033] details in addition to the fuel economy the score may also take in account financial factors including the value of completing the mission (i.e. transaction cost), and total cost of fuel and dependence of costs and benefits upon completion time).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the determined efficiency score is based on the transaction cost as taught by Yucel in the system of Haque in view of Arditi (in view of Yucel in view of Bishop), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
	Claim 16 recites substantially similar limitations as claim 6 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 6.
Claim 17:
	Claim 17 recites substantially similar limitations as claim 7 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0051174 A1 to Haque et al. in view of US patent application publication 2019/0197430 A1 to Arditi in view of US patent application publication 2013/0046526 A1 to Yucel et al. in view of US patent application publication 2009/0192851 A1 to Bishop, as applied to claims 6 and 16 above, and further in view of US patent publication 10,248,913 B1 to Gururajan et al.
Claim 8:
	Haque in view of Arditi in view of Yucel in view of Bishop, as shown above, teach the limitations of claim 6.  Haque does not explicitly state, but Gururajan teaches the following:
wherein the determined transaction cost is based on the efficiency score (Gururajan col 1 ln 55-66, col 3 ln 11-22, col 4 ln 8-13 details improving the vehicle operating cost (which include the operating fee that includes mileage and/or operating time by the vehicle, i.e. transaction cost) based on improving the objective value, and the objective value may be a change in a level of efficiency, i.e. changing an efficiency score to change a transaction cost).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the determined transaction cost is based on the efficiency score as taught by Gururajan with the teachings of Haque in view of Arditi in view of Yucel in view of Bishop, with the motivation of “a flexible, dynamic system that works with multiple vehicles and passengers” (Gururajan col 1 ln 40-41). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the determined transaction cost is based on the efficiency score as taught by Gururajan in the system of Haque in view of Arditi in view of Yucel in view of Bishop, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 18:
	Claim 18 recites substantially similar limitations as claim 8 and therefore claim 18 is rejected under the same rationale and reasoning presented above for claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2019/0051174 A1 to Haque et al. in view of US patent application publication 2019/0197430 A1 to Arditi in view of US patent application publication 2013/0046526 A1 to Yucel et al., as applied to claims 1 and 11 above, and further in view of US patent application publication 2011/0112717 A1 to Resner.
Claim 9:
	Haque in view of Arditi in view of Yucel, as shown above, teach the limitations of claim 1.  Haque does not explicitly state, but Resner teaches the following:
determining a correction based on the efficiency score and the vehicle dataset, the correction a change to the operational state of the transportation vehicle that improves the determined efficiency score (Resner ¶[0028], ¶[0039], ¶[0203] details determining a correction based on a low fuel efficiency (efficiency score) obtained from the vehicle dataset); 
transmitting the correction to the service provider (Resner ¶[0028], ¶[0039], ¶[0203] details instructing the rideshare vehicle operator to take the vehicle in for servicing).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a correction based on the efficiency score and the vehicle dataset, the correction a change to the operational state of the transportation vehicle that improves the determined efficiency score; and transmitting the correction to the service provider as taught by Resner in the system of Haque in view of Arditi in view of Yucel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 19:
	Claim 19 recites substantially similar limitations as claim 9 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628